                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

LAVONTE LANE (2019-0529159),                      )
                                                  )
                     Plaintiff,                   )
                                                  )      Case No. 21 C 1977
              v.                                  )
                                                  )      Hon. Manish S. Shah
JOHN DOE, et al.,                                 )
                                                  )
                     Defendants.                  )

                                          ORDER

       The Court grants Plaintiff’s renewed application for leave to proceed in forma
pauperis [8]. The Court orders the trust fund officer at Plaintiff’s place of
incarceration to immediately deduct $20.33 from Plaintiff’s account for payment to
the Clerk of Court as an initial partial payment of the filing fee in this case. As
discussed below, the Court also orders Plaintiff to pay (and the facility having custody
of him to automatically collect and remit) to the Clerk of Court, 100% of any and all
deposits to Plaintiff’s account until his filing fees have been paid in full. The Court,
however, defers consideration of Plaintiff’s complaint under 28 U.S.C. § 1915A
and his motion for attorney representation [4] because he did not disclose any
of the lawsuits for which he owes fees. By July 28, 2021, Plaintiff must explain in
writing why this case should not be dismissed for his failure to completely and
accurately disclose his litigation history. Failure to comply will result in
dismissal of this lawsuit. Plaintiff also must promptly submit a change-of-address
notification if he is transferred to another facility or released. If Plaintiff fails to keep
the Court informed of his address, this action will be subject to dismissal for
failure to comply with a Court order and for failure to prosecute.

                                       STATEMENT

        Cook County detainee Lavonte Lane brings this pro se civil rights action under
42 U.S.C. § 1983 concerning his arrest on April 26, 2019. Plaintiff cannot prepay the
filing fee, so the Court grants his application to proceed in forma pauperis. Pursuant
to 28 U.S.C. § 1915(b)(1), the Court orders Plaintiff to immediately pay (and the
facility having custody of him to automatically collect and remit) $20.33 to the Clerk
of Court for the initial partial filing fee in this case. Plaintiff also must pay the
balance of the fee in installment payments. See 28 U.S.C. § 1915(b)(2).
        The Court’s records show that Plaintiff owes filing fees for five cases: $347.00
in Lane v. Cook County Jail, No. 17 C 5354 (N.D. Ill.); $400.00 in Lane v. Cook County,
No. 19 C 1488 (N.D. Ill.); $400.00 in Lane v. Cook County Jail, No. 19 C 1489 (N.D.
Ill.); $400.00 in Lane v. Dart, No. 19 C 1493 (N.D. Ill.); and $350.00 in this case, Lane
v. Doe, No. 21 C 1977 (N.D. Ill.). Under the Prison Litigation Reform Act, when a
prisoner brings a civil action or files an appeal in forma pauperis, the Court (and the
agency having custody of him) shall collect 20% of the prisoner’s monthly income
toward payment of the filing fee “each time the account exceeds $10 until the filing
fees are paid.” See 28 U.S.C. § 1915(b)(2). Income for purposes of calculating
payments under the PLRA includes all deposits to a prisoner’s trust fund account,
including but not limited to gifts and bequests. Lucien v. DeTella, 141 F.3d 773, 776
(7th Cir. 1998). When a prisoner files more than one federal action in forma pauperis,
the Court must collect 20% of the prisoner’s monthly income for each case filed. Bruce
v. Samuels, 577 U.S. 82, 90 (2016).

        Because Plaintiff owes filing fees to this Court for five cases, the Court orders
Plaintiff to pay (and the facility having custody of him to automatically collect and
remit) to the Clerk of Court 100% percent of any and all deposits to Plaintiff’s account
each month that deposits exceed $10 until his filing fees have been paid in full. The
filing fees identified in this order may not be the whole list. Plaintiff might owe fees
Plaintiff accrued in other federal judicial districts or in connection with federal
appeals he has filed. All payments shall be sent to the Clerk of Court, United States
District Court, 219 South Dearborn Street, Chicago, Illinois 60604, attn: Cashier’s
Desk, 20th Floor, and should clearly identify Plaintiff’s name and case numbers. The
Court directs the trust fund officer to ensure that a copy of this order is mailed to
each facility where Plaintiff is housed until the filing fees have been paid in full.

       Plaintiff cannot proceed with his complaint at this time. The Court’s civil rights
complaint form requires a plaintiff to “List ALL lawsuits you . . . have filed in any
state or federal court in the United States.” The form complaint also states:

      IF YOU HAVE FILED MORE THAN ONE LAWSUIT, THEN YOU
      MUST DESCRIBE THE ADDITIONAL LAWSUITS ON ANOTHER
      PIECE OF PAPER, USING THIS SAME FORMAT. REGARDLESS OF
      HOW MANY CASES YOU HAVE PREVIOUSLY FILED, YOU WILL
      NOT BE EXCUSED FROM FILLING OUT THIS SECTION
      COMPLETELY, AND FAILURE TO DO SO MAY RESULT IN
      DISMISSAL OF YOUR CASE.

(emphasis in original). Despite this warning, Plaintiff answered “N/A” to each of the
questions about his prior lawsuits.




                                           2
       If an inmate’s complaint misrepresents his litigation history, a district court
may exercise its discretion and “impose appropriate sanctions, including dismissal or
default.” Hoskins v. Dart, 633 F.3d 541, 543 (7th Cir. 2011) (affirming dismissal when
complaint form clearly warned plaintiff that failure to provide litigation history would
result in dismissal). Dismissal with prejudice may be appropriate if an omission from
a prisoner’s litigation history constitutes a “material failure to disclose.” Greyer v. Ill.
Dep’t of Corr., 933 F.3d 817, 880-81 (7th Cir. 2019); see also, e.g., Ammons v.
Gerlinger, 547 F.3d 724, 725 (7th Cir. 2008) (dismissing appeal for failure to pay filing
fee and as sanction for failing to disclose litigation history); Sloan v. Lesza, 181 F.3d
857, 859 (7th Cir. 1999) (same).

      Plaintiff therefore must show good cause in writing why this case should not
be dismissed for his failure to be truthful when filling out page 3 of the form
complaint. This means that he must submit a written explanation, under oath,
addressing why he did not disclose the lawsuits listed above. He also must disclose
any other lawsuits or appeals he has filed in any state or federal court in the United
States. If Plaintiff does not respond by the date set forth above, this case will be
dismissed.

ENTER:

                                                 ___________________________
                                                 Manish S. Shah
                                                 United States District Judge
Date: June 23, 2021




                                             3
